Citation Nr: 1022132	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  09-01 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
and disc disease of the cervical and lumbar spines, with 
upper and lower extremity radiculopathy symptoms.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for major depressive 
disorder.  

4.  Entitlement to an increased rating for service-connected 
malaria.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 
1969.  His awards and decorations include the Combat Action 
Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

For reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will provide notification when further action is required 
on the part of the Veteran.  


REMAND

The Veteran is seeking entitlement to service connection for 
several disabilities, as well as an increased rating for 
service-connected malaria.  

At the outset, the Board notes that the Veteran's claims 
folder has been rebuilt, as his original claims folder was 
misplaced before he filed his claim for benefits in February 
2005.  As a result, while VA was aware that service 
connection had been established for malaria, information 
regarding the disability rating and effective date assigned 
to the Veteran's service-connected malaria disability was not 
known when he filed his claim for benefits in February 2005.  

It is not clear how or when VA determined the disability 
rating and effective date assigned to service-connected 
malaria; however, the February 2007 rating decision reflects 
that a noncompensable (zero percent) disability rating was 
assigned for malaria under Diagnostic Code 6304, effective 
August 19, 1969.  While this information is generally 
accepted as the correct disability rating assigned to a 
service-connected disability, the Board notes that a printout 
from the VA Beneficiary Identification and Records Locator 
Subsystem (BIRLS), dated May 2005, reflects that malaria is 
rated 10 percent disabling under Diagnostic Code 6304.  It is 
not clear why the February 2007 rating decision reflects that 
the Veteran's service-connected malaria is rated 
noncompensable, while the information from BIRLS reflects 
that the service-connected disability is rated 10 percent 
disabling; however, on remand, the RO is requested to clarify 
whether the Veteran's service-connected malaria disability is 
rated noncompensable or 10 percent disabling under Diagnostic 
Code 6304, and, if appropriate, provide an explanation as to 
when the disability rating was reduced from 10 percent to 
zero percent, given the information provided in the May 2005 
BIRLS printout.  

In addition to an increased rating for service-connected 
malaria, the Veteran is seeking entitlement to service 
connection for major depressive disorder.  While the Veteran 
was diagnosed with major depressive disorder at VA 
examinations conducted in July 2005 and May 2007, the July 
2005 VA examiner opined that the Veteran's depression is 
secondary to coping with chronic pain and physical 
conditions, which has not been established as related to his 
military service.  However, there remains a question as to 
the likelihood that the Veteran's major depressive disorder 
is related to his military service, specifically his combat 
experiences therein.  

In this context, the Board notes that, while the May 2007 VA 
examiner diagnosed the Veteran with posttraumatic stress 
disorder (PTSD) and major depressive disorder, the examiner 
only provided a nexus opinion regarding the Veteran's PTSD.  
Indeed, the May 2007 VA examiner opined that the Veteran's 
PTSD is related to his combat experiences in Vietnam, but he 
did not provide an opinion as to the likely etiology of the 
Veteran's major depressive disorder.  In this regard, the 
Board notes there is no medical opinion of record that rules 
out the possibility that the Veteran's major depressive 
disorder may be related to his military service, including 
his combat experiences therein.  Therefore, on remand, the RO 
will be requested to obtain a medical opinion that addresses 
the likelihood that the Veteran's major depressive disorder 
is related to his military service.  

As to the cervical and lumbar spine disorders, the Veteran 
was afforded a VA fee basis examination in May 2008, at which 
time he reported developing lower back pain in service after 
his helicopter struck another helicopter and had to make a 
hard landing.  He reported that several years after service, 
he fell off a roof and injured his neck, for which he 
received Workers' Compensation benefits.  The examiner noted 
that the current neck problems resulted from the post-service 
injury.  As to any relationship of the cervical or lumbar 
disorders to service, the examiner explained that because the 
service treatment records and older post-service treatment 
records were missing, he could not relate the spine disorders 
to service.

The Board points out that given the absence of service 
treatment records, the Veteran's receipt of the Combat Action 
Ribbon, and the nature of the claimed back injury (a hard 
landing in a helicopter carrying casualties), the Board finds 
that the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are 
applicable, and accepts that the Veteran injured his back in 
service as claimed.  Given that the examiner based his 
opinion on the absence of any evidence of injury in service, 
the Board finds that another VA examination is necessary.  
The Board also finds that to assist the next examiner, an 
attempt should be made to obtain records associated with the 
Workers' Compensation claim filed by the Veteran in response 
to the incident in which he fell from a roof.

Turning to the hearing loss issue, the Veteran reported that 
he experienced precipitating acoustic trauma in service from 
an explosion.  Although exposure to such noise exposure is 
conceded in light of the Veteran's combat service, the 
examiner concluded that she could not offer an opinion 
concerning the etiology without resort to speculation.  She 
referred, without elaboration, to the Veteran's case history, 
configuration of hearing loss and review of the claims file 
in support of her conclusion.  She then referred to several 
medical treatises for propositions that are irrelevant to the 
question at issue in this case.

Given the Veteran's conceded exposure to acoustic trauma in 
service and the examiner's inadequate opinion, the Board 
finds that further examination is necessary.
 
Finally, the Board finds that a remand is necessary in order 
for the RO to obtain outstanding medical evidence and issue a 
supplemental statement of the case (SSOC) addressing all 
evidence received since the issuance of the last SSOC.  
Review of the record reveals that the Veteran recently 
submitted a copy of a February 2010 VA outpatient treatment 
record, along with a VA Form 21-4142, authorizing VA to 
obtain treatment records, dated from November 2006 to 
November 2009, from the VA Medical Center in Mather, 
California.  The evidentiary record only contains VA 
outpatient treatment records dated from June to October 2006, 
and the evidence recently submitted by the Veteran reveals 
that there are outstanding VA outpatient treatment records 
which may be relevant to the claims on appeal.  There is also 
no indication that the RO issued an SSOC after the Veteran 
submitted the new evidence.  See 38 C.F.R. §§ 19.31(b)(1), 
19.37(a).  Therefore, on remand, the RO will be requested to 
obtain all VA outpatient treatment records dated from October 
2006 and issue an SSOC that addresses all evidence received 
since the issuance of the last SSOC.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should provide a rationale 
for its determination that prior to the 
loss of the Veteran's claims file his 
malaria was rated as noncompensably, 
rather than 10 percent, disabling.

2.  The AMC/RO should obtain the Veteran's 
treatment records from the VA Medical 
Center in Mather, California, dated from 
October 2006 to the present.  Any negative 
response to the request for such records 
must be appropriately documented in the 
claims file.  

3.  The AMC/RO should contact the Veteran 
and request that he authorize VA to obtain 
the records associated with his Workers' 
Compensation claim filed in connection 
with his post-service injury to his neck.  
With any necessary information and 
authorization from the Veteran, the AMC/RO 
should attempt to obtain such records.

4.  The AMC/RO should request that the May 
2007 VA examiner provide an addendum to 
the previous report which addresses 
whether the Veteran's major depressive 
disorder is a symptom of his service-
connected PTSD or is, instead, a separate 
and distinct disability.  

a.	If the examiner determines that 
the Veteran's major depressive 
disorder is a separate and 
distinct disability from PTSD, the 
examiner is requested to provide 
an opinion as to whether it is at 
least as likely as not (i.e., a 
probability of 50 percent) or 
unlikely (i.e., a probability of 
less than 50 percent) that the 
Veteran's current major depressive 
disorder is related to his 
military service, including his 
combat experiences therein.  

b.	A rationale must be provided for 
every opinion offered.  

c.	If it cannot be determined whether 
the Veteran's major depressive 
disorder is related to his active 
service, the examiner should 
clearly and specifically so 
specify in the report and explain 
why this is so.


5.  Then, the AMC/RO should arrange for 
the Veteran to undergo a VA examination 
to determine the nature, extent and 
etiology of his cervical and lumbar spine 
disabilities.  All indicated studies 
should be performed.  With respect to 
each cervical and lumbar spine disorder 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service, including to the back 
injury experienced in service.  The 
rationale for all opinions expressed 
should be explained.  The veteran's 
claims file must be made available to the 
examiner.  

6.  The AMC/RO should also arrange for 
the Veteran to undergo a VA examination 
to determine the nature, extent and 
etiology of his hearing loss.  All 
indicated studies should be performed.  
With respect to any hearing loss 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service, including to the 
acoustic trauma experienced in service.  
The rationale for all opinions expressed 
should be explained.  The veteran's 
claims file must be made available to the 
examiner.  

7.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case, which 
addresses all evidence of record, and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

